.PofeeitbaRgeR, Judge,

concurring.

In my opinion, the Public Service Commission is pro hac vice the B'luefield Water Works & Improvement Company. It is such as to complaints of invalid rules and practices. The statute puts it in control of that company and all others of its general class, for correction of abuses. Code, ch. 15-0, sec. 10. PTo man has ever been awarded a writ of mandamus for enforcement of a public duty, without having previously demanded performance thereof, except in instances in which positive law required performance) .of duty on or before a certain date or event, and the duty was purely public in its nature. This proposition is elementary. This case belongs to a class in which the remedy *267sought is available only after a previous demand for performance of the duty neglected or withheld. ' Such a demand is not ultimately and finally made, nor sufficiently made to warrant an application to this or any other court for a writ of mandamus, until it has been made upon the Public Service Commission, when the right is one against a public service corporation. Technically, therefore, the writ is not now properly applied for here.
It is upon this theory that the statute requiring such preliminary action or procedure can be sustained, without impairment or limitation of the jurisdiction of the courts to enforce performance of such public duty, or encroachment upon such jurisdiction, and without making the writ of mandamus a discretionary remedy. Courts were not ordained to give relief that may be readily obtained without their aid, and the Legislature has ample authority to .regulate judicial procedure. Of course, it cannot deny to a citizen his constitutional right to resort to the courts for redress of grievances, requiring judicial action. But, within reasonable limitations, it may regulate the exercise of such' right and mark out the course of procedure. The policy of regulation for settlement of controversies and redress of grievances, without litigation, in so far as these results may be accomplished without material restriction of the constitutional right, or interference therewith, is a commendable one. In most of the jurisdictions, the courts are overburdened with business, to such an extent as to cause delay in the settlement of matters which cannot he determined without .their aid. Regulations leading to adjustments without litigation save time for controversies necessarily requiring it, as well as costs and expenses.
Besides, it is a principle widely, recognized in the law. There can be no action upon a demand obligation until demand has been made. A stockholder of a corporation is never allowed to come into court' for relief in respect of his rights in the corporation, until after he has exhausted the remedies afforded him by its organization and by-laws. He must first make a sufficient demand upon the corporation itself, or show that it would be unavailing. A member of a beneficial society must take like action as a step preliminary to his right to sue. So must a mem*268ber of a political party. . No doubt there are many other instances of the application of the general principle. Is it possible that the Legislatue may not impose a regulation based upon a principle so firmly imbedded in jurisprudence and so all-pervading?
Respecting the right of a citizen under an express constitutional guaranty, it has been uniformly held that a legislature may change remedies, and abolish one when two or more exist, even though the remaining remedy may be less convenient or less prompt and speedy than- the one abolished. Cooley Con. Lim. 406. “Without impairing the obligation! of the contract, the remedy may certainly be modified as the wisdom of the nation shall direct.” Ch. J. Marshall in Sturges v. Crowninshield 4 Wheat. (U. S.) 122, 200. “As a general rule, every State has complete control over the remedies which it offers to suitors in its courts. It may abolish one class of courts and create another. It may'give a new and additional remedy for a right or equity already in existence. And it may abolish old remedies and substitute new: or even without substituting any, if a reasonable remedy still remains.” Cooley . Con. Lim. 515-16. No citizen has vested right in any particular remedy.
The statute as here construed does not interfere with the jurisdiction of the court at all. It operates upon the public service corporations and their patrons. These public utilities are amenable to legislative regulation and control. Such control of them incidentally, but necessarily, involves regulation or prescription of the rights of citizens dealing with them. ■ The legislature can say, in the interest of the general public, that they shall not be unnecessarily sued and otherwise proceeded against in the courts, and, to that end, that demands upon them by patrons or citizens for due and legal performance of their duties shall be made upon a designated representative or supervisor, before there can be any resort to the courts for enforcement of the rights claimed, whatever their nature may be. The legislative power of regulation and the representative status of the Public Service Commission have been affirmed by this court in City of Benwood v. Public Service Commission, 75 W. Va., 127 and other cases. Writ Denied.